J-S49044-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GARY CALHOUN                               :
                                               :
                       Appellant               :   No. 486 WDA 2020

              Appeal from the PCRA Order Entered March 19, 2020
      In the Court of Common Pleas of Cambria County Criminal Division at
                        No(s): CP-11-CR-0000449-2012


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED NOVEMBER 20, 2020

        Appellant Gary Calhoun appeals from the Order entered in the Court of

Common Pleas of Cambria County on March 19, 2020, denying his fourth

petition filed pro se pursuant to the Post Conviction Relief Act (PCRA).1 We

affirm.

        When considering Appellant’s third PCRA petition, a prior panel of this

Court reiterated the relevant facts and procedural history herein as follows:

             Appellant was charged with one count of corruption of
             minors and two counts each of indecent assault and
             endangering the welfare of children after his daughter,
             H.C., disclosed that Appellant repeatedly had her
             remove her pants and underwear, ostensibly so that
             Appellant could check to see if she was wiping properly,
             and touched her vaginal area, rubbing his fingers in a
             circular motion. A jury convicted Appellant of one count
             of corruption of minors and, on December 17, 2013, the
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   42 Pa.C.S.A. §§ 9541-9546.
J-S49044-20


           trial court sentenced him to a mandatory term of twenty-
           five years in prison pursuant to 42 Pa.C.S.A. § 97[18].
     Commonwealth v. Calhoun, 848 WDA 2015, 2016 WL 4965111,
     *1 (Pa. Super. July 11, 2016) (unpublished mem.) (footnotes and
     alterations omitted). We add that Appellant testified in his own
     defense and stated he was present for the entire trial, including
     the testimony of Dr. Jeanne Spencer and Emily Rogers. N.T. Trial,
     10/9/13, at 14-37. Appellant timely appealed, and this Court
     affirmed on November 12, 2014. Calhoun, 2016 WL 4965111 at
     *1. Appellant did not file a petition for allowance of appeal with
     the Pennsylvania Supreme Court.
             Appellant timely filed a first PCRA petition on January 1,
     2015, id., and the court appointed Devon Casti, Esq., as his
     counsel. The PCRA court denied the petition, and this Court
     affirmed on July 11, 2016. Id. at *5. Appellant, pro se, filed an
     untimely second PCRA petition. The PCRA court dismissed the
     petition, and Appellant did not appeal to this Court.
             The PCRA court docketed pro se Appellant's third petition on
     July 5, 2017. His petition asserted that his claim was based on
     facts previously unknown to him. Appellant's Third PCRA Pet. at
     3. Appellant, by way of background, argues that he was primarily
     convicted based on a telephone conversation between Ms. Rogers
     and Dr. Spencer. Id. Appellant contends that he received the trial
     transcripts on May 9, 2017, which is when he first learned Ms.
     Rogers had allegedly perjured herself. Id. Specifically, Appellant
     claims that the transcript establishes that Dr. Spencer testified at
     trial that she had denied conversing with Ms. Rogers about the
     victim. Id.
             The PCRA court issued a Pa.R.Crim.P. 907 notice on July 20,
     2017. The court docketed Appellant's pro se response on August
     4, 2017, at 11:18 a.m. At that exact same time, the court filed its
     opinion formally dismissing Appellant's third PCRA petition.
     Appellant timely appealed on Tuesday, September 5, 2017.
     Appellant timely filed a court-ordered Pa.R.A.P. 1925(b)
     statement on Tuesday, October 10, 2017. . . .

Commonwealth v. Calhoun, 2018 WL 3454015, at *1 (Pa.Super. July 18,

2018) (footnotes omitted).

     Appellant filed the within PCRA petition, his fourth, on March 6, 2020.

Therein, he alleged the Commonwealth interfered with his custody of his


                                    -2-
J-S49044-20


daughter “because of his sex under the corruption of minor, 18 Pa.C.S. §

6301(A)(1)(ii), of the Pennsylvania Crimes Code,” and he made additional

statements in that vein. For example, Appellant repeatedly maintained the

Commonwealth prevented him from tending to certain medical needs of his

daughter “because of his sex under the color of state law.” See Petition, at

3, ¶¶ 2-17.

      On March 12, 2020, the PCRA court issued its Notice of Intention to

Dismiss the PCRA petition pursuant to Pa.R.Crim.P. 907(1).            In its Order

entered on March 19, 2020, the court denied the instant PCRA petition as

untimely.

      Appellant filed a timely notice of appeal on April 3, 2020. On April 20,

2020, the PCRA court entered an Order directing Appellant to file a concise

statement of the matters complained of on appeal pursuant to Pa.R.A.P.

1925(b), and Appellant filed the same on May 14, 2020. The PCRA court filed

its Opinion pursuant to Pa.R.A.P. 1925(a) on May 12, 2020, wherein it stated

it had addressed its basis for denying Appellant’s fourth PCRA petition in its

previously-filed March 19, 2020, Opinion.

      Our standard of review of a PCRA court's dismissal of a PCRA petition is

limited to examining whether the court's determination is supported by the

evidence of record and free of legal error. Commonwealth v. Wilson, 824

A.2d 331, 333 (Pa.Super. 2003) (en banc) (citation omitted). Although this

Court is willing to construe liberally materials filed by a pro se litigant, his pro


                                       -3-
J-S49044-20


se status confers no special benefit upon Appellant.       Commonwealth v.

Adams, 882 A.2d 496, 497-98 (Pa.Super. 2005). In addition, his claims to

the contrary, only were this his first-time his PCRA petition would Appellant

have a rule-based right to counsel. Commonwealth v. Figueroa, 29 A.3d

1177, 1180 (Pa.Super. 2011).

      Initially, we note that Appellant’s brief fails to comport with the

Pennsylvania Rules of Appellate Procedure. First, he nowhere presents a clear

statement of the questions involved as is required by Pa.R.A.P. 2111(a)(4)

and 2116(a). Rather, he sets forth twenty-nine (29) individually numbered

paragraphs that echo the statements he made in his PCRA petition and cites

to no relevant authority in support of his statements. For this reason, his brief

also does not satisfy Pa.R.A.P. 2119(a) requiring an appellant’s argument to

be divided into as many sections as there are questions presented and

followed by a discussion with citation to relevant legal authority.

      Issues not presented in the statement of questions involved generally

are deemed waived.      Krebs v. United Ref. Co., 893 A.2d 776, 797 (Pa.

Super. 2006); Pa.R.A.P. 2116(a). However, “such a defect may be overlooked

where [an] appellant's brief suggests the specific issue to be reviewed and

appellant's failure does not impede our ability to address the merits of the

issue.” Werner v. Werner, 149 A.3d 338, 341 (Pa. Super. 2016) (citation

omitted).   The Commonwealth stressed herein that it could not discern

Appellant’s issues on appeal from the Argument section of his brief. Brief for


                                      -4-
J-S49044-20


Appellee at 4, 8-10. Upon our review, we find the failure of Appellants brief

to materially conform with the Rules of Appellate procedure has impeded both

the Commonwealth’s capacity to respond to Appellant’s purported claims and

this Court’s ability to conduct a meaningful appellate review.

      In addition, Appellant raised allegations of governmental interference

for the first time on appeal. Generally speaking, “[i]ssues not raised in the

lower court are waived and cannot be raised for the first time on appeal.”

Pa.R.A.P. 302(a). “The issue preservation requirement ensure[s] that the trial

court that initially hears a dispute has had an opportunity to consider the

issue[,] which in turn advances the orderly and efficient use of our judicial

resources[,] and provides fairness to the parties.” Commonwealth v.

Eisenberg, 98 A.3d 1268, 1274 (Pa. 2014) (internal quotation marks

omitted).

      In light of all of the foregoing, we deem any issues Appellant attempts

to raise herein to be waived. Notwithstanding, to the extent Appellant’s brief

may read as his attempt to present the challenges he raised in his concise

statement, he would not be entitled to relief.

      Before we could address any substantive claim, the Pennsylvania

Supreme Court has required that this Court examine whether we have

jurisdiction to entertain the underlying PCRA petition. See Commonwealth

v. Fahy, 737 A.2d 214, 223 (Pa. 1999). A PCRA petition “must normally be

filed within one year of the date the judgment becomes final ... unless one of


                                     -5-
J-S49044-20


the   exceptions   in   §   9545(b)(1)(i)-(iii)   applies.”   Commonwealth     v.

Copenhefer, 941 A.2d 646, 648 (Pa. 2007) (citations and footnote omitted).

A petitioner must plead and prove that:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). “The PCRA's timeliness requirements are

jurisdictional in nature and must be strictly construed; courts may not address

the merits of the issues raised in a petition if it is not timely filed. It is the

petitioner's burden to allege and prove that one of the [three] timeliness

exceptions applies.” Commonwealth v. Abu–Jamal, 941 A.2d 1263, 1267–

68 (Pa. 2008) (citations omitted).

      Appellant’s judgment of sentence became final on December 12, 2014,

thirty days after this Court affirmed his judgment of sentence because

Appellant did not file a petition for allowance of appeal with our Supreme

Court. See 42 Pa.C.S.A. § 9545(b)(3) (stating that a judgment of sentence

becomes final “at the conclusion of direct review, including discretionary

review in the Supreme Court of the United States and the Supreme Court of


                                       -6-
J-S49044-20


Pennsylvania, or at the expiration of time for seeking review”); see also

Pa.R.A.P. 1113(a) (“[A] petition for allowance for appeal shall be filed with the

Prothonotary of the Supreme Court within 30 days after the entry of the order

of the Superior Court. . . sought to be reviewed.”). Thus, Appellant had until

Monday, December 14, 2015, to file his first PCRA petition.        As such, the

instant petition filed on March 6, 2020, is patently untimely, and we lack

jurisdiction to reach the merits unless Appellant has pled and proven one of

the three exceptions. 42 Pa.C.S.A. § 9545(b)(1); see also Commonwealth

v. Derrickson, 923 A.2d 466, 468 (Pa.Super. 2007) (stating that if a petition

is untimely, and the petitioner has not pled and proven an exception, “neither

this Court nor the trial court has jurisdiction over the petition.      Without

jurisdiction, we simply do not have the legal authority to address the

substantive claims.”).

      Although Appellant baldy claims his constitutional rights have been

violated, he has not referenced any of the exceptions to the PCRA, let alone

pleaded and proved an exception under Subsection (b)(1)(ii).        Instead, he

merely rehashes meritless arguments he raised at trial and in previous PCRA

petitions. As the trial court states:

      [Appellant] did not have his child removed from his care but was
      tried for criminal offenses committed against his child. At trial
      [Appellant] presented a defense to the charges which included a
      claim that he was providing necessary medical treatment to the
      victim and not engaged in inappropriate conduct. The jury, by of
      way of its verdict, rejected its defense. [Appellant] has offered no
      evidence that the jury’s verdict was based on his gender rather


                                        -7-
J-S49044-20


      than a reasoned consideration of the facts of the case and the laws
      of the Commonwealth.

Trial Court’s Opinion, filed March 19, 2020, at 4.

      Thus, even if he had properly preserved issues for appellate review, we

would find Appellant’s fourth PCRA petition is patently untimely, he has failed

to plead or prove an exception the PCRA’s one year time-bar, and we lack

jurisdiction to address the merits of Appellant’s claims for collateral relief. See

Derrickson, 923 A.2d at 468.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/20/2020




                                       -8-